Dykman, J.:
This is an action for the partition of real property, and the complaint alleges the plaintiff and some of the defendants to be tenants in common, but that the defendants Warded claim an interest in the premises under an apparent devise which is void.
The defendants made a motion and obtained an order requiring the plaintiff to serve a bill of particulars stating the particular grounds upon which it is claimed the devise 6tated in the complaint is void. The plaintiff has appealed from the order, and it cannot be sustained. If the plaintiff made an effort to comply with the requirements of the order appealed from, he could only furnish his arguments and legal reasons and conclusions upon which he believes the devise to be void. No bid of particulars of the claim of the plaintiff can be furuished, for he sets up no claim. He merely asserts that the defendants Warded have no claim. The case is, therefore, hot a case in which a bill of particulars should be required.
The order should be reversed, with ten dollars costs and disbursements.
Barnard, P. J., concurred; Pratt, J., not sitting.
Order granting particulars Teversed, with ten dollars costs and disbursements.